DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	Claims 1-10, 14, and 15 are pending.

Election/Restrictions
Applicant's election with traverse of Group II, claim 14, drawn to a method for proliferating T cells comprising a step of co-culturing an exosome, in the reply filed on 14 March 2022 is acknowledged.  The traversal is on the ground(s) that Groups I and II each fall under 37 CFR § 1.475(b)(2), that is, a product (i.e., the exosome of Group I), and a method of use of said product (i.e., proliferating T cells of Group II), and for this reason alone should be rejoined.  
This argument is not found persuasive.  Groups I-III require the technical feature of an exosome which expresses a human leukocyte antigen (HLA), CD32, CD80, CD83, and 4-1BBL.    However, this technical feature is not a special technical feature in view of the prior art of Kim et al. (J Immunotherapy 40(3): 83-93, April 2017).  See rejection under 35 U.S.C. 102(a)(1), below.  It is noted that after additional consideration by the Examiner, the Riley et al. reference (US 2006/0034810) cited in the Restriction requirement of 13 January 2022, only teaches a cell (K562 aAPC (artificial antigen presenting cell)) that co-expresses HLA, CD32, CD80, CD83, and 4-1BBL. Riley et al. does not teach an exosome.  In the response of 14 March 2022, Applicant did not rebut Riley et al.  Therefore, since Groups I-III still lack the same or corresponding technical feature, the groups of inventions do not relate to a single inventive concept. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-10 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 14 March 2022.
	Claim 14 is under consideration in the instant application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 (KR 10-2016-0163822).

Sequence Compliance
1.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825.  Specifically, the instant specification does not contain a statement that incorporates by reference the material in the file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes (see MPEP § 2422.03(I) and §2422.03(a)).
Applicant must comply with the requirements of the sequence rules (37 CFR 1.821 - 1.825).  Please also see the PTO-90C Communication and Revised Notice to Comply attached to the instant Office Action.
Drawings
2.	The drawings are objected to because Figures 2B and 3 do not comply with 37 C.F.R. §1.84(p)(1), which states that reference numbers, sheet numbers, and view numbers must be orientated in the same direction as the view so as to avoid having to rotate the sheet.   The “FIG. 2b” and “FIG. 3” labels must be rotated so they are in the same direction as the drawing view.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
3.	The disclosure is objected to because of the following informalities:
3a.	At page 7, [00020], the first sentence of the paragraph should be amended to refer to “FIG 8a” rather than “FIG. 8b”.  
Appropriate correction is required.
Claim Objections
4.	Claim 14 is objected to because of the following informalities:  
4a.	Claim 14 depends from claim 1, which is currently withdrawn.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



5.	Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (J Immunotherapy 40(3): 83-93, April 2017; cited on the IDS of 31 May 2019).
	Kim et al. teach exosomes “CoEX-A2” that express HLA-A2; CD32; CD80; CD83; and 4-1BBL (page 84, “cells” and bottom of column 1 through the top of column 2; page 86, column 2 and Table 1).  Kim et al. disclose that CD8+ T cell stimulation is increased when cells are incubated with CoEX-A2 (page 88, column 2; Figure 3, “CoEX-A2”).  Kim et al. teach that CoEX-A2 induces CD8+ T cell proliferation (page 89, middle of column 2; Figure 7A).
It is noted that Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.



Conclusion
Claim 14 is not allowable.

The art made of record and not relied upon is considered pertinent to applicant's disclosure:

Kalluri et al. (Science 367: eaau6977, 2020; review of exosomes)

Leone et al. (Immunol Cell Biol 96: 683-693; review of dendritic cell-derived exosomes)

Taylor et al. US 2010/0092524 (teach modified exosomes that lack one or more immunosuppressive molecules, and that may comprise exogenous antigens or polypeptides (pages 4-5, [0046-0049]))

Vasserot et al. US 2016/0038576 (teach exosomes comprising at least one senescent cell-associated antigen or antigenic fragment (pages 14-16, [0087-0093]; pages 19-20, [0120-0122])


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BEB
Art Unit 1647
02 May 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647